DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2, filed December 9, 2020, are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikuchi et al. (US20140203597A1, hereinafter “Kikuchi”).
Regarding claim 1, Kikuchi discloses a seal structure (20; Fig. 1) of a vehicle opening (11; Fig. 1, Paragraph 25) being applied to a vehicle including a vehicle body (10; Fig. 1, Paragraph 25) that includes an opening (12; Fig. 1), and a closing body that closes the opening, the seal structure of a vehicle opening comprising: a flange (14b; Figs. 4 and 8) extending along an opening edge (11a; Figs. 4 and 8, Paragraph 32) of the opening (11; Figs. 4 and 8, Paragraph 32); and a weather strip (20 (21/22a/22b/23); ) that includes a holding groove (where the seal connects with 14b; Fig. 4) into which the flange is inserted, and blocks a gap (C1; Figs. 4 and 7) generated between the vehicle body and the closing body (Figs. 4 and 7), wherein a tip of the flange (14b; Fig. 9) includes a plurality of notches (two notch shown at the tip of 14b where the seal connects; Fig. 9) with respect to an extending direction of the flange, the weather strip (20; Fig. 4) includes an inner wall ( the hollow chamber closest to 12; Fig. 4) and an outer wall (the hollow chamber closest to 10; Fig. 4) facing each other across the holding groove, and a plurality of connection walls that connect the inner wall (the inner wall being closest to the panel (12; Fig. 4) and the outer wall (closest to the frame 10; Fig. 4) in a position corresponding to the plurality of notches (two notch shown at the tip of 14b where the seal connects; Figs. 4 and 9).
Regarding claim 2, Kikuchi discloses the seals including a first linear portion of a seal (22b; Fig. 1) and a second linear portion (21; Fig. 1) that for a linear shape, and a curved portion (23; Fig. 1) that forms an arc shape and also connects the first linear portion and the second linear portion, and the curved portion includes a plurality of notches (two notch shown at the tip of 14b where the seal connects; Figs. 4 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Kiyama et al. (JP6280883B2, hereinafter “Kiyama”).
Regarding claim 1, Kikuchi discloses as above.  However, Kikuchi discloses at least 2 notches.  The definition of plurality can be defined as the state of being plural or the state of being numerous or a large number or quantity.  
In claim 1, Kiyama teaches a curved portion (Fig. 2) that forms an arc shape and also connects the first linear portion and the second linear portion, and the curved portion includes a plurality of notches (as shown in Fig. 3, and further shown with Figs. 2 and 10 for end result).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the seal structure of Kikuchi by adding a plurality of notches as taught by Kiyama.  Doing so, allows reliability of water immersion/intrusion (improved sealing) into the vehicle (Paragraph 3).
Regarding claim 2, Kikuchi in view of Kiyama discloses the seals including a first linear portion of a seal (22b; Fig. 1) and a second linear portion (21; Fig. 1) that for a linear shape, and a curved portion (23; Fig. 1) that forms an arc shape and also connects the first linear portion and the second linear portion that form a linear shape (Fig. 1), and the curved portion includes a plurality of notches (two notch shown at the tip of 14b where the seal connects; Figs. 4 and 9.  Kiyama teaches the plurality of notches as shown in Fig. 3, and further shown with Figs. 2 and 10 for end result).
Regarding claims 3-4, Kukuchi in view of Kiyama discloses the use of resin for various components of  the sunroof assembly (Paragraphs 27, 29, 30 and 35).  Also, it would be an obvious expedient to choose the material based on reasons, such as design criteria, cost, material limitations, and weight.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closing body is a fixed panel including a panel body and a covering portion that covers the panel body, and the weather strip is installed on a panel flange in the covering portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (CN10001368A) teaches a seal structure of a vehicle opening, and a closing body that closes the opening, and a flange and a weather strip that includes an inner wall and an outer wall for a holding groove into which the flange is inserted, and blocks a gap generated between the vehicle body and the closing body, wherein a tip of the flange includes a plurality of notches with respect to an extending direction of the flange.
Bohm et al. (US5050928) teaches a seal structure attached to a panel flange.
Takahashi (US5010691A) teaches a sealing lip with a plurality of notches
Nakatani et al. (US5170587) teaches a seal structure attached to a panel flange.
Nagata (US4765677) teaches a seal structure attached to a panel flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612